UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7564


LARRY R. TART,

                 Plaintiff - Appellant,

          v.

KELLY DUFAULT; WARDEN ADMINISTRATOR I; JOHNNY          HAWKINS;
SUPERINTENDENT JOYCE KORNEGAY; FINESSE G. COUCH,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03127-F)


Submitted:   January 21, 2014              Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry R. Tart, Appellant Pro Se.      Peter Andrew Regulski,
Assistant  Attorney General, Raleigh,   North  Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry R. Tart seeks to appeal the district court’s

order denying his motion for a temporary restraining order and

other motions for relief.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).             The order Tart seeks to appeal is

neither    a     final    order    nor    an    appealable     interlocutory     or

collateral order.          Accordingly, we dismiss the appeal for lack

of   jurisdiction         and    deny    Tart’s    motion     for     location   of

defendant.       We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented    in    the   materials

before    this    court    and    argument     would   not   aid    the   decisional

process.



                                                                           DISMISSED




                                          2